Citation Nr: 0218719	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  01-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $3,012.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from February 1951 to 
January 1954 and from October 1954 to December 1955.  In 
May 2000, the St. Petersburg, Florida, Regional Office 
(RO) proposed to terminate the appellant's Department of 
Veterans Affairs (VA) improved death pension benefits as 
of December 1, 1999 based upon her receipt of previously 
unreported Social Security Administration (SSA) benefits.  
In June 2000, the RO implemented the proposed termination.  
In July 2000, the VA informed the appellant in writing of 
the overpayment of VA improved death pension benefits in 
the amount of $3,012.00.  In December 2000, the appellant 
requested a waiver of recovery of the overpayment in the 
calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
denied waiver of recovery of an overpayment of VA improved 
death pension benefits in the amount of $3,012.00 upon its 
finding of bad faith.  The appellant was represented in 
this appeal by the American Legion.  


FINDINGS OF FACT

1.  The veteran had active service from February 1951 to 
January 1954 and from October 1954 to December 1955.  

2.  On November 21, 2002, the Board was notified that the 
appellant had died on September [redacted], 2002.  




CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
the appellant's claim following her death.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1302 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of 
the instant appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the appellant's death.  Therefore, it 
must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the appellant.  
38 C.F.R. § 20.1106 (2002).  


ORDER

The appeal is dismissed.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

